In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1831 
TAO CHEN, 
                                                            Petitioner, 

                                   v. 

LORETTA E. LYNCH, 
Attorney General of the United States, 
                                                           Respondent. 
                      ____________________ 

                 Petition for Review of an Order of the 
                    Board of Immigration Appeals. 
                            No. A099‐890‐056 
                      ____________________ 

    ARGUED NOVEMBER 4, 2015 — DECIDED JANUARY 8, 2016 
                ____________________ 

    Before KANNE, ROVNER and SYKES, Circuit Judges. 
   KANNE, Circuit Judge. Tao Chen, a 39‐year‐old Chinese cit‐
izen,  petitions  for  review  of  a  decision  by  the  Board  of  Im‐
migration  Appeals  (“Board”),  which  upheld  Immigration 
Judge  (“IJ”)  Robert  D.  Vinikoor’s  denial  of  Chen’s  applica‐
2                                                                      No. 15‐1831 

tion  for  asylum  and  withholding  of  removal.1  The  IJ  ruled 
Chen’s  testimony  insufficiently  credible  and  corroborated, 
and he alternatively found Chen did not demonstrate a well‐
founded fear of persecution on account of a political opinion. 
We deny Chen’s petition for review on all grounds.2 
                                          I. BACKGROUND 
      A. Factual Background 
    We recount the underlying facts principally from Chen’s 
testimony  during  his  final  removal  hearing.  Chen  was  born 
in  Shenyang,  China,  in  1976.  In  2004,  Chen  married  Junhui 
Feng,  and  together  they  had  a  daughter,  Feng  Jia  Qi,  that 
same  year.  Chen  was  a  farmer  and  owned  farmland  in  the 
countryside of Shenyang. 
    On August  8,  2005,  the  Chinese  government  appropriat‐
ed  land  from  Chen’s  village,  including  Chen’s  farmland,  to 

                                                 
1 The Board also upheld the IJ’s denial of Chen’s application for protec‐

tion under the Convention Against Torture (“CAT”). However, Chen did 
not  challenge  the  CAT  ruling  in  his  opening  brief  and  thus  waives  his 
ability  to  challenge  that  ruling.  Haichun  Liu  v.  Holder,  692  F.3d  848,  851 
(7th  Cir.  2012)  (“Because  [petitioner]  did  not  discuss  the  Convention 
Against Torture claim in his opening brief, he has waived it …”) 
2 We  are  troubled  that  Chen’s  counsel  failed  to  mention  in  his  brief 
Weiping  Chen  v.  Holder,  744  F.3d  527  (7th  Cir.  2014),  which  constitutes 
“legal authority in the controlling jurisdiction known to the lawyer to be 
directly  adverse  to  the  position  of  the  client.”  Ill.  R.  Prof’l  Conduct  3.3. 
Chen’s counsel represented the petitioner in Weiping Chen and thus knew 
of this legal authority. With this omission, Chen’s counsel came perilous‐
ly close to violating his duty of candor towards this tribunal in the pre‐
sent case. Id. Therefore, Chen’s counsel should take care to disclose and 
address relevant legal authority, both favorable and unfavorable, in the 
future. 
No. 15‐1831                                                        3 

build  an  industrial  park.  Chen  was  allowed  to  keep  his 
house, and he received compensation for his land. Chen be‐
lieved,  however,  that  he  should  have  received  twice  the 
amount  in  compensation. Approximately  300  other  farmers 
in Chen’s village had their land similarly appropriated with‐
out proper compensation. 
    Several  weeks  later,  on August  29,  2005,  Chen,  his  wife, 
and  100  other  farmers  traveled  to  the  Yuhong  district  gov‐
ernment building to protest  the land appropriation  and im‐
proper  compensation.  The  farmers  protested  for  two  hours, 
displaying signs and shouting demands. Then the police ar‐
rived. After issuing a warning, the police used a  water  can‐
non to disperse the protestors. Chen and twenty other farm‐
ers  continued  to  protest,  and  the  police  arrested  and  held 
them at Yuhong district police station. 
    Chen was held at the police station for four days. On the 
first day, Chen was interrogated by three police officers. The 
police officers told Chen that his protest was a crime, threat‐
ened him with life imprisonment, and demanded that Chen 
sign  a  document  transferring  his  land  to  the  government. 
Chen  refused.  The  police  officers  then  covered  him  with  a 
cotton quilt and beat him more than twenty times with a ba‐
ton.  After  the  beating,  Chen  was  forced  to  stand  for  two 
hours in the courtyard before being taken to a detention cell. 
The police ordered the other inmates to watch Chen, and at 
mealtimes, they would take his food. Throughout his time in 
custody,  the  police  repeatedly  interrogated,  threatened,  and 
beat  Chen  in  this  manner.  Chen,  however,  continued  to  re‐
fuse to sign the land‐transfer agreement. 
  Meanwhile,  the  police  confronted  Chen’s  wife  at  their 
home. The police told her that Chen was in jail with danger‐
4                                                        No. 15‐1831 

ous criminals and that he would be released if she signed the 
land‐transfer  agreement.  Scared,  she  signed  and  paid  a  re‐
lease  fee.  The  police  then  showed  Chen  the  land‐transfer 
agreement  signed  by  his  wife,  and  at  this  point,  he  also 
signed. 
     After his detainment, Chen could not lift his arm because 
of  the  beatings,  and  to  this  day,  he  still  suffers  from  occa‐
sional pain. Chen was also required to periodically report to 
the local police. Chen reported twice before deciding that he 
could  not  continue  to  live  under  this  type  of  police  surveil‐
lance. 
     In  November  2005,  Chen  obtained  a  visa  at  the  United 
States Consulate in Shenyang. He told the American official 
that  he  was  a  sales  manager  who  wanted  to  learn  about 
American  production  technology.  Chen  had  already  ob‐
tained a passport on May 19, 2005, just prior to the land dis‐
pute with the government. Chen was admitted to the United 
States as a visitor on November 26, 2005, with authorization 
to  remain  until  February  26,  2006.  Chen’s  wife  remained  in 
China, and she told Chen that he had been threatened with 
incarceration and sterilization if he ever returned. 
     B. Procedural Background 
    Chen  stayed  in  the  United  States  beyond  his  authoriza‐
tion  date.  On  September  8,  2006,  he  filed  applications  for 
asylum,  withholding  of  removal,  and  protection  under  the 
Convention Against Torture (“CAT”). He was referred to the 
immigration  court  in  Los  Angeles.  On  December  27,  2006, 
the Department of Homeland Security (“DHS”) commenced 
removal proceedings against Chen by filing a Notice to Ap‐
pear in Immigration Court. DHS charged him with remova‐
No. 15‐1831                                                         5 

bility under 8 U.S.C. § 1227(a)(1)(B), as an alien who had re‐
mained  in  the  United  States  longer  than  permitted.  Repre‐
sented  by  counsel,  Chen  appeared  before  an  IJ,  who  found 
that alienage and removability had been established through 
Chen’s admissions. Subsequently, Chen renewed his applica‐
tions  for  asylum,  withholding  of  removal,  and  protection 
under CAT. 
     On August 9, 2012, the IJ held a final hearing on the mer‐
its of Chen’s application. Chen was the only witness who tes‐
tified. He also submitted into evidence his passport and let‐
ters written by his wife and mother. 
   The IJ denied all relief on November 13, 2012. The IJ be‐
gan by analyzing the credibility of Chen’s testimony. 
    The IJ determined Chen’s testimony to be credible but not 
detailed or persuasive enough without corroboration to meet 
his burden of proof. The IJ characterized Chen’s testimony as 
“for  the  most  part  internally  consistent  and  consistent  with 
his  written  statement”  but  noted  “some  problems  with  his 
testimony,” including the lack of post‐detention protest over 
the appropriation of his farmland, as well as inconsistent tes‐
timony  regarding  post‐confinement  police  surveillance,  the 
ongoing  police  search  in  China  for  him,  and  the  threat  of 
government sterilization. 
    The  IJ  then  found  that  Chen  did  not  provide,  or  ade‐
quately  explain  the  absence  of,  reasonably  available  evi‐
dence to corroborate his testimony. The letters and passport 
that he submitted did not support critical elements of his tes‐
timony, including the inadequate compensation for his land, 
the  injuries  sustained  in  police  custody,  and  the  police  sur‐
veillance that motivated him to flee China. The IJ stated that 
6                                                       No. 15‐1831 

Chen provided no medical records or letters from any of the 
individuals who also lost their land, participated in the pro‐
test,  or  were  arrested  with  him.  Consequently,  because 
Chen’s  testimony  and  corroborating  evidence  were  insuffi‐
cient to carry his burden of proof, the IJ denied Chen’s appli‐
cations  for  asylum,  withholding  of  removal,  and  protection 
under CAT. 
   Alternatively,  the  IJ  ruled  that  even  if  Chen had  submit‐
ted  sufficient  evidence  to  corroborate  his  testimony,  he  still 
did  not  demonstrate  eligibility  for  asylum  because  he  did 
not  meet  the  statutory  definition  of  a  “refugee.”  8 
U.S.C. § 1101(a)(42)(A). 
    First, the IJ found that Chen did not demonstrate that he 
suffered harm rising to the level of past persecution. Chen’s 
claim of inadequate government compensation for his farm‐
land  was  “not  sufficiently  severe  to  be  considered  persecu‐
tion.”  The  IJ  also  rejected  Chen’s  claim  of  mistreatment  in 
detention  because  he  “offered  no  further  details”  regarding 
his  beatings  or  injuries.  And  the  IJ  concluded  that  Chen’s 
claim of police surveillance in the form of periodic question‐
ing “does not constitute persecution.” 
    Second, Chen failed to demonstrate that any harm he suf‐
fered  was  on  account  of  the  protected  ground  of  a  political 
opinion. The IJ characterized Chen’s dispute over inadequate 
compensation  as  “an  economic  demand,”  as  opposed  to  an 
expression  of  political  opinion.  Additionally,  the  IJ  found 
that the police detained Chen because he refused to disperse, 
not because he expressed a political opinion. 
   Third,  the IJ found that Chen failed to  establish  a “well‐
founded  fear  of  persecution”  should  he  return  to  China  be‐
No. 15‐1831                                                           7 

cause  his  testimony  relating  to  negative  police  actions  to‐
wards  him  and  his  wife—including  surveillance,  harass‐
ment, imprisonment, and sterilization—was inconsistent and 
uncorroborated. 
    Having determined that Chen did not meet his burden to 
show eligibility for asylum, the IJ rejected Chen’s remaining 
claims  for  withholding  of  removal  and  protection  under 
CAT because they required a higher burden of proof. The IJ 
ordered Chen removed to China. 
     On March 25, 2015, the Board affirmed the IJ’s decision in 
all  material  respects,  holding  that  the  IJ’s  findings  of  fact 
were not “clearly erroneous.” This appeal follows. 
                              II. ANALYSIS 
    When the Board agrees with the decision of the IJ, adopts 
that  decision,  and  supplements  that  decision  with  its  own 
reasoning,  we  review  the  IJ’s  decision  as  supplemented  by 
the  Board.  Tawuo  v.  Lynch,  799  F.3d  725,  727  (7th  Cir.  2015). 
We review questions of law de novo. Id.  We review findings 
of fact and credibility determinations, which are questions of 
fact,  under  a  deferential  “substantial  evidence”  standard, 
meaning  we  may  “only  reverse  [the  IJ  and  Board’s]  factual 
findings  if  the  facts  compel  an  opposite  conclusion”  Id.  (em‐
phasis in original). In other words, the IJ’s findings of fact are 
conclusive  “unless  any  reasonable  adjudicator  would  be 
compelled  to  conclude  to  the  contrary.”  8  U.S.C. 
§ 1252(b)(4)(B). 
    On appeal, Chen challenges the denial of his applications 
for asylum and withholding of removal. All of Chen’s argu‐
ments  relate  to  the  IJ  Robert  D.  Vinikoor’s  findings  of  fact 
8                                                         No. 15‐1831 

and are reviewed under a deferential “substantial evidence” 
standard. 
     A. Asylum 
    The  Attorney  General  “may  grant  asylum  to  an  alien” 
who is a refugee. 8 U.S.C. § 1158(b)(1)(A). A “refugee” is de‐
fined as a person who is unable or unwilling to return to his 
or  her  home  country  “because  of  persecution  or  a  well‐
founded fear of persecution on account of race, religion, na‐
tionality,  membership in a particular social  group, or  politi‐
cal opinion.” 8 U.S.C. § 1101(a)(42)(A). 
    We begin our review with the IJ’s credibility and corrobo‐
ration  analysis,  which  applies  to  both  Chen’s  asylum  and 
withholding of removal claims. Then, we address the IJ’s al‐
ternative finding of ineligibility for asylum relief. 
     1. Credibility and Corroboration 
     An  applicant  bears  the  burden  of  proving  that  he  is  a 
“refugee” and eligible for asylum. 8 U.S.C. § 1158(b)(1)(B)(i); 
see  also  8  C.F.R.  § 1208.13(a).  The testimony  of  the  applicant 
“may be sufficient to sustain the applicant’s burden without 
corroboration,  but  only  if  the  applicant  satisfies  the  trier  of 
fact  that  the  applicant’s  testimony  is  credible,  is  persuasive, 
and refers to specific facts sufficient to demonstrate that the 
applicant  is  a  refugee.”  8  U.S.C. § 1158(b)(1)(B)(ii);  see also  8 
C.F.R. § 1208.13(a). 
   In  determining  whether  the  applicant  has  met  his  bur‐
den,  the  IJ  “may  weigh  the  credible  testimony  along  with 
other evidence of record.” 8 U.S.C. § 1158(b)(1)(B)(ii). An IJ’s 
credibility  determination  considers  the  “totality  of  circum‐
stances,  and  all  relevant  factors”  and  may  be  based  on  a 
myriad of factors, including the inherent plausibility and in‐
No. 15‐1831                                                                      9 

ternal  consistency  of  the  applicant’s  statements.  Id. 
§ 1158(b)(1)(B)(iii).  Where  the  IJ  determines  that  the  appli‐
cant  should  provide  evidence  that  corroborates  otherwise 
credible testimony, “such evidence must be provided unless 
the applicant does not have the evidence and cannot reason‐
ably obtain the evidence.” Id. § 1158(b)(1)(B)(ii). 
   Chen challenges the IJ’s findings with regard to his testi‐
mony,  specifically  arguing  that  the  IJ  erred  in  finding  that 
Chen did not provide, or adequately explain the absence of, 
reasonably available evidence to corroborate his testimony.3 
    First,  Chen  argues  that  he  could  not  reasonably  provide 
corroboration for his testimony from the other protestors be‐
cause  of  his  rapid  flight  from  China  after  his  detention  and 
his wife’s relocation from their home. 
      Chen’s argument is similar to those rejected by this court 
in  Weiping  Chen  v.  Holder,  744  F.3d  527  (7th  Cir.  2014).4  In 
Weiping Chen, the court reviewed an IJ finding that required 
                                                 
3 Chen does not dispute the IJ’s credibility ruling, which determined that 

his  testimony  required  corroboration.  Therefore,  this  argument  is 
waived.  See  Long‐Gang  Lin  v.  Holder,  630  F.3d  536,  543  (7th  Cir.  2010). 
(“[Petitioner] has not made any cogent argument to challenge these rea‐
sons  for  the  adverse  credibility  finding.  Thus,  he  has  waived  any  chal‐
lenge to them.”) 
4 Although the burdens of proof differ between asylum and withholding 

of removal, the credibility and corroboration analysis is the same in ex‐
amining  the  underlying  claim  of  potential  persecution  on  account  of  a 
protected  ground.  8  U.S.C.  § 1231(b)(3)(C)  (referring  to  8  U.S.C. 
§ 1158(b)(1)(B)); see I.N.S. v. Cardoza‐Fonseca, 480 U.S. 421, 423–24 (1987). 
Therefore, Weiping Chen’s corroboration analysis, which pertains specifi‐
cally to a claim of withholding of removal, is relevant to the present cor‐
roboration analysis, which relates to Chen’s claims of asylum and with‐
holding of removal. 
10                                                       No. 15‐1831 

corroborating evidence for a Chinese alien who had provid‐
ed inconsistent testimony regarding a property dispute with 
the  government,  participation  in  a  protest,  and  detainment 
and abuse by the police. The Weiping Chen court upheld the 
IJ’s  finding,  noting  that  the  lack  of  required  corroborating 
evidence—specifically  from  his  wife,  with  whom  he  had 
contacted two months before his hearing, and the other mer‐
chant‐protestor,  with  whom  he  claimed  to  have  lost  con‐
tact—“dooms” the applicant’s arguments. Id. at 533. 
     In the instant case, Chen has likewise maintained contact 
with  his  wife  who  allegedly  lives  at  their  home.  In  fact, 
Chen’s inconsistent testimony regarding his wife’s location—
he  initially  stated  that  she  had  left  home  to  escape  police 
harassment  but  then  admitted  that  she  currently  lived  at 
home—was a reason the IJ required corroboration. At his fi‐
nal  hearing,  Chen  submitted  a  letter  from  his  wife,  which 
provided limited corroboration to his story in that it indicat‐
ed that he protested, that he was arrested, and that she paid 
a  fine  to  obtain  his  release.  But  neither  his  wifeʹs  nor  his 
motherʹs  letter  mentioned  that  he  was  beaten  by  the  police, 
that  he  sustained  injuries,  or  that  he  fled  China  because  of 
the  ongoing  police  surveillance.  Moreover,  because  Chen 
was  able  to  contact  his  wife  who  lives  at  home  in  their  vil‐
lage and obtain a letter from her, it is reasonable to assume 
that  he  could  have  also  contacted  the  other  protestors  who 
live in the same village as his wife and obtain evidence from 
them. Thus, Chen fails to adequately explain his lack of cor‐
roborating evidence. 
    Second, Chen argues that it is reasonable that he did not 
provide any medical evidence corroborating the physical in‐
juries  he  sustained  while  in  police  custody.  He  asserts  that 
No. 15‐1831                                                        11 

the  medical  records  were  unavailable  because  the  original 
copies were lost during his flight from China and his wife’s 
relocation  and  new  copies  of  the  records  are  unobtainable 
due to deficient recordkeeping in rural China. 
     Chen’s  argument  is  without  merit.  We  initially  note  that 
the  IJ  specifically  highlighted  Chen’s  detention  injuries  as  a 
critical part of his testimony requiring corroboration: “There 
is  no  medical  evidence  either  from  doctors  in  China  or  the 
United  States  corroborating  his  injury.”  Although  Chen  ar‐
gues  that  his  Chinese  medical  records  are  unavailable,  he 
provides  no  support  for  this  assertion,  such  as  a  statement 
from his wife or Chinese doctors. In other words, Chen “did 
not explain why he could not obtain the medical evidence or 
even  assert  that he had tried.”  Singh  v. Ashcroft, 93 F. Appʹx 
929, 934 (7th Cir. 2004). Furthermore, even accepting Chen’s 
statement  that  his  Chinese  medical  records  are  unavailable, 
the  lack  of  corroborating  medical  evidence  from  American 
doctors is fatal to his claim. Chen does not provide, nor does 
he  explain  the  absence  of,  corroborating  medical  evidence 
from this reasonably available source. 
   Third,  Chen  attempts  to  rely  on  Dawoud  v.  Gonzales,  424 
F.3d 608 (7th Cir. 2005), for the proposition: “To expect [asy‐
lum  applicants]  to  stop  and  collect  dossiers  of  paperwork 
before fleeing is both unrealistic and strikingly insensitive to 
the harrowing conditions they face.” Id. at 613. 
    Chen’s reliance on Dawoud is misplaced because the cred‐
ibility determination in Dawoud is different from the finding 
in Chen’s case. Dawoud explicitly concerned the “rule permit‐
ting  reliance  solely  on  credible  testimony,”  which  is  meant 
for asylum applicants who “flee their home countries under 
circumstances of great urgency … literally running for their 
12                                                      No. 15‐1831 

lives … [and] abandon[ing] their families, friends, jobs, and 
material  possessions  without  a  word  of  explanation.”  Id.  at 
612–13. In contrast, here, the IJ explicitly found that sole reli‐
ance on Chen’s testimony was not appropriate and required 
corroboration. In addition, unlike those who “flee … circum‐
stances of great urgency,” Chen traveled to the United States 
on a valid  visitor visa obtained two months after his deten‐
tion and protest. Id. 
    In  sum,  the  IJ’s  credibility  and  corroboration  findings 
were  supported  by  “substantial  evidence”  and  the  record 
does  not  compel  the  conclusion  that  Chen  could  not  have 
reasonably  obtained  corroborating  evidence.  Consequently, 
his  failure  to  produce  such  evidence  when  required  is  fatal 
to his asylum claim. 
      2. Eligibility for Asylum Relief 
    Chen  also  challenges  the  IJ’s  alternative  finding  that, 
even if his testimony was accepted as true, he is not eligible 
for asylum relief because he has not shown past persecution 
or a well‐founded fear of future persecution on account of a 
political opinion. 
   As  previously  stated,  the  Attorney  General  may  grant 
asylum to aliens who fall under the statutory definition of a 
“refugee.” 8 U.S.C. § 1158(b)(1)(A); 8 U.S.C. § 1101(a)(42)(A). 
An applicant can establish asylum eligibility as a refugee in 
one  of  two  ways:  (1)  “past  persecution”  or  (2)  “a  well‐
founded fear of future persecution.” 8 C.F.R. § 1208.13(b). 
   To establish “past persecution,” an applicant must show 
that  “he  or  she  has  suffered  persecution  in  the  past”  on  ac‐
count  of  a  protected  ground,  such  as  political  opinion.  8 
C.F.R. § 1208.13(b)(1). If “past  persecution” is established, it 
No. 15‐1831                                                                    13 

creates a rebuttable presumption of a “well‐founded fear of 
persecution.” Id. 
    To  establish  a  “well‐founded  fear  of  future  persecution” 
regardless of past persecution, an applicant must show: (a) a 
fear of persecution in his or her country on account of a pro‐
tected ground, (b) there is a “reasonable possibility of suffer‐
ing such persecution if he or she were to return to that coun‐
try,” and (c) he or she is “unable or unwilling to return to, or 
avail himself or herself of the protection of, that country be‐
cause of such fear.” 8 C.F.R. § 1208.13(b)(2). 
    a. Past Persecution 
   Chen contends that he has established “past persecution” 
on account of a political opinion through his protest against 
the Chinese government’s appropriation of his land and his 
subsequent treatment by the police. 
    Chen’s  contention  fails  because  his  case  is  controlled  by 
Weiping  Chen.  Like  in  Weiping  Chen,  Chen  has  not  demon‐
strated  past  persecution  on  account  of  a  political  opinion,  a 
protected ground, because he has not shown expression of a 
political opinion.5 
      In Weiping Chen, based on nearly identical facts, this court 
upheld the IJ’s finding that an asylum applicant did not ex‐
                                                 
5 Although the burdens of proof differ between asylum and withholding 

of removal, the protected ground analysis is the same in examining the 
underlying  claim  of  potential  persecution  on  account  of  a  protected 
ground.  8  U.S.C.  § 1231(b)(3)(A);  8  U.S.C.  § 1158(b)(1)(A);  8  U.S.C. 
§ 1101(a)(42)(A);  see  Cardoza‐Fonseca,  480  U.S.  at  423–24.  Therefore, 
Weiping Chen’s protected ground analysis, which pertains specifically to 
a  claim  of  withholding  of  removal,  is  relevant  to  the  present  protected 
ground analysis, which relates to Chen’s claims of asylum and withhold‐
ing of removal. 
14                                                      No. 15‐1831 

press  a  political  opinion.  744  F.3d  at  533–34.  Weiping  Chen 
was  a  Chinese  storeowner,  and  in  April  2004,  the  Chinese 
government  developed  the  area  containing  Weiping  Chen’s 
store,  destroying  it  and  other  buildings.  In  response, 
Weiping Chen and one hundred other merchants and family 
members  protested  against  the  local  government  office  and 
demanded  “proper  compensation.”  Id.  at  530.  The  local  po‐
lice responded by dispersing the crowd with a water cannon. 
When  Weiping  Chen  and  other  protestors  refused  to  leave, 
the  police  arrested  them.  Subsequently,  Weiping  Chen  was 
detained  for  three  days,  beaten,  and  forced  to  sign  an 
agreement stating that he “would not approach the govern‐
ment asking for compensation.” Id. Weiping Chen was then 
released and required to report to the police station periodi‐
cally. Several months later, he entered the United States on a 
non‐immigrant visitor visa and stayed beyond his authoriza‐
tion  date.  Meanwhile,  his  wife  remained  in  China  and  re‐
ported that the police were looking for him. 
     In  Weiping  Chen,  this  court  upheld  the  IJ’s  finding  that 
Weiping  Chen  had  not  suffered  past  persecution  or  had  a 
well‐founded fear of future persecution on account of a po‐
litical  opinion.  The  court  described  Weiping  Chen’s  protest 
as  “non‐political”  noting  that  he  “was  unable  to  articulate 
any political opinion, and he admitted that he did not belong 
to  any  political  organizations,  and  that  other  than  this  pro‐
test, he participated in no other political activities.” Id. at 534. 
Moreover,  the  court  upheld  the  IJ’s  finding  that  Weiping 
Chen’s circumstances “should be characterized as a personal 
property dispute rather than an expression of political opin‐
ion”  and  held  that  a  “personal  property  dispute,  no  matter 
how  nasty,  cannot  support  an  alien’s  claim  of  asylum.”  Id. 
(internal citations and quotation marks omitted). 
No. 15‐1831                                                       15 

    Chen’s case is indistinguishable from Weiping Chen. In the 
present  case,  Chen  claimed  that  his  property  was  appropri‐
ated by the government without fair compensation. He par‐
ticipated  in  a  protest  with  other  landowners.  Chen  was  al‐
legedly  arrested,  detained,  beaten,  and  forced  to  sign  an 
agreement  to  end  the  dispute.  Furthermore,  like  Weiping 
Chen, there is no record evidence indicating that Chen articu‐
lated any political opinion, belonged to any political organi‐
zations,  or  participated  in  any  political  activities.  Because 
Chen’s case is indistinguishable from Weiping Chen, we simi‐
larly  uphold  the  IJ’s  finding  that  Chen  has  not  shown  past 
persecution on account of a political opinion. 
    Chen  asked,  at  oral  argument,  for  this  court  to  overrule 
Weiping  Chen.  Chen  argues  that  because  the  Chinese  gov‐
ernment  controls  everything  in  China  and  excludes  its  citi‐
zens from the decision and political process, every confron‐
tation between the Chinese government and Chinese citizens 
“assumes a political significance.” 
    We decline to overrule Weiping Chen. Chen offers no sup‐
port for his characterization of the Chinese political climate, 
nor  does  he  provide  adequate  justification  for  such  a  broad 
interpretation  of  “on  account  of  a  political  opinion”  in  Chi‐
na,  a  view  that  would  greatly  enlarge  the  scope  of  asylum 
eligibility  for  applicants  from  that  country.  Thus,  Weiping 
Chen stands. 
   b. Well‐Founded Fear of Future Persecution 
   Chen  additionally  contends  that  he  has  demonstrated  a 
“well‐founded  fear  of  future  persecution”  on  account  of  a 
political  opinion  through  the  following:  (1)  his  post‐
16                                                     No. 15‐1831 

detainment police surveillance and travel restrictions and (2) 
continued police inquiries into his location. 
     To establish a well‐founded fear of future persecution, an 
asylum  applicant  “must  satisfy  both  the  objective  and  sub‐
jective  prongs  of  the  well‐founded  fear  standard.”  Ayele  v. 
Holder, 564 F.3d 862, 868 (7th Cir. 2009). The subjective com‐
ponent “often depends upon the applicantʹs own credibility 
and  testimony.”  Id.  In  contrast,  the  objective  prong  requires 
evidence that there is a “reasonable probability” that the ap‐
plicant “will be singled out individually for persecution” or 
that “there is a pattern or practice of persecution of an iden‐
tifiable  group”  to  which  the  applicant  belongs.  Id.  (internal 
quotation marks omitted). 
    Chen first argues because he suffered past persecution in 
the  form  of  post‐detainment  police  surveillance  and  travel 
restrictions  and  is  therefore  entitled  to  a  presumption  of  a 
well‐founded fear of future persecution. 
    Assuming  that  Chen  could  overcome  Weiping  Chen  and 
establish expression of a political opinion, this argument still 
fails  because  of  his  inconsistent  testimony  and  lack  of  cor‐
roborating evidence. Chen initially testified that he left Chi‐
na  because  he  could  not  live  under  police  surveillance  but 
then conceded he only had to report to police twice and did 
not allude to any mistreatment during those times. Regard‐
ing  police  surveillance,  Chen  did  not  provide  the  required 
corroborating evidence to support this assertion. In terms of 
reporting to the police, we have held that periodic question‐
ing  by  police  does  not  constitute  persecution.  E.g.,  Mekhtiev 
v. Holder, 559 F.3d 725, 730 (7th Cir. 2009). Accordingly, Chen 
is not entitled to a rebuttable presumption of a well‐founded 
fear of future persecution. 
No. 15‐1831                                                      17 

   Chen also argues that he has established a well‐founded 
fear  of  future  persecution  because  of  continued  police  in‐
quiries into his location. 
    Chen’s argument is meritless because he has not demon‐
strated  an  objectively  reasonable  fear.  His  argument  is  un‐
dercut by his inconsistent testimony and lack of corroborat‐
ing evidence. On one hand, Chen had testified that he fears 
the police will be “enraged” at him and incarcerate him be‐
cause he was supposed to remain under surveillance. On the 
other hand, he gave conflicting testimony about whether the 
police  were  even  still  looking  for  him.  Additionally,  Chen 
initially stated that his wife had fled their home to avoid po‐
lice  harassment  but  then  admitted  that  his  wife  lived  at 
home and had informed him that the police were still look‐
ing for him. Moreover, Chen provides no corroborating evi‐
dence  to  support  any  of  these  assertions.  In  other  words, 
Chen  has  not  shown  a  “reasonable  possibility”  that  he  will 
be persecuted if returned to China. Ayele, 564 F.3d at 868. 
   We  thus  hold  that  the  IJ’s  alternative  finding  that  Chen 
was ineligible for asylum relief was supported by substantial 
evidence, and the record does not compel a conclusion oth‐
erwise. 
   B. Withholding of Removal 
    To qualify for withholding of removal, an applicant must 
“demonstrate[s]  a  clear  probability  of  persecution  on  ac‐
count of a protected ground, in this case, political opinion.” 
E.g., Weiping Chen, 744 F.3d at 532 (alteration in original); see 
also  I.N.S.  v.  Cardoza‐Fonseca,  480  U.S.  421,  431  (1987);  8 
U.S.C.  § 1231(b)(3)(A).  This  burden  of  proof  is  higher  than 
that required for asylum. Cardoza‐Fonseca, 480 U.S. at 427–49. 
18                                                    No. 15‐1831 

Because  Chen  has  not  carried  his  burden  for  asylum  relief, 
he  cannot  meet  the  higher  burden  of  proof  required  for 
withholding  of  removal.  Toure  v.  Holder,  624  F.3d  422,  428 
(7th Cir. 2010). 
                          III. CONCLUSION 
  For  the  foregoing  reasons,  Chen’s  petition  for  review  is 
DENIED.